Title: To George Washington from Bushrod Washington, 1 February 1798
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Richmond Feby 1 [17]98

I am quite disappointed in not having it in my power to give you satisfactory information upon the subject of your last letter.
I have been twice to the Auditors office, and have had the Commissioners books examined. I can find no other Tracts returned by them than those of which I before sent you a Statement. neither those on the ohio nor the 587 acre tract are at all mentioned. The Auditor accounts for this omission, as well as for the variance in quantity of some of the tracts in Kanawa from that stated in your list, by attributing both to the inattention & inaccuracy of the Commissioners in that part of the country. He is however going regularly over the Books, and I have given him a Copy of your paper containing a statement of your Lands on the Ohio & Kanawa that he may note them on the list if upon a more minute examination he can making further discoveries respecting them—the list which he formerly gave me contains the taxes of all the Kanawa Lands. This is clear, that no other Lands are returned for nonpayment of Taxes, than the 15,940 acres, so that there are no other Tracts in Jeopardy, and not these now as I have paid the arrears due upon them as by reciepts now enclosed. I return you all the papers sent me except the List of Lands, which I will retain ’til the Auditor has gone entirely over the Comrs Books—The Auditor cannot account for the Taxes of 1790 being omitted in the return, except upon the principles above mentioned. He says that such mistakes from that part of the Country are common—all that seems clear in this business is, that your Lands are in no danger on account of the Taxes of that year, since they are not returned for nonpayment of them. if in future any returns of your Lands should be made, the Auditor has promised immediately to inform me.

I have got quite well—Nancy Joins me in love to you & my Aunt & believe me to be my dear Uncle Most sincerely yr Affect. Nephew

B. Washington


N.B. Yr letters always come franked.

